Per Curiam.

Respondent does not object to the findings of fact and the recommendation of the board. In' fact, he “consents to this court’s confirmation of said board’s findings of fact and recommendation and the entry of a disciplinary order pursuant thereto.” ■
Accordingly, the report of the Board of Commission*52ers on Grievances and Discipline is confirmed, and the respondent is indefinitely suspended from the practice of law.

Judgment accordingly.

O’Neill, C. J., HeRbeRt, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.